Judgment reversed on the facts, with costs ¡to the appellant, and matter remitted to the Oneida County Children’s Court *884with directions to enter an order in accordance with the provisions contained in the order entered upon this decision on the grounds stated in the order. Order awarding custody of the children to the husband reversed upon the law and facts, with ten dollars costs and disbursements, and motion denied, and the proceeding dismissed, and the children ordered returned to the mother, on the grounds stated in the order. All concur.